Citation Nr: 0740569	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-30 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUES

1.  Entitlement to an initial schedular evaluation in excess 
of 10 percent from July 9, 2001 to January 1, 2002, and in 
excess of 20 percent beginning on January 2, 2002, for the 
service-connected diabetes mellitus, type II.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  




ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1967 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2002, June 2004 and July 2005 
rating decisions of the RO that granted service connection 
for diabetes mellitus, currently evaluated as 20 percent 
disabling, and denied entitlement to a TDIU rating.  

As the appeal regarding the evaluation of the veteran's 
diabetes mellitus involves an original claim, the Board has 
framed this issue as shown on the title page.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The issue of entitlement to a TDIU rating is addressed in the 
REMAND portion of this document and is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  



FINDINGS OF FACT

1.  From July 9, 2001 to January 1, 2002, the service-
connected diabetes mellitus is shown only to have been 
treated with a restricted diet.  

2.  Beginning on January 2, 2002, the service-connected 
diabetes mellitus is shown to have required the use of oral 
hypoglycemic medication and restricted diet with some 
reported regulation of strenuous activity, but not the 
required usage of insulin; episodes of ketoacidosis or 
hypoglycemic reactions or other complications are not shown.  




CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 10 percent from July 9, 2001 to January 1, 2002, 
and in excess of 20 percent beginning on January 2, 2002, for 
the service-connected diabetes mellitus type II, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.119 including Diagnostic Code 7913 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

Furthermore, in compliance with 38 C.F.R. § 3.159(b), the 
notification should include the request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  

The Board notes that in letters dated in January 2002, and 
April 2005, the RO provided the veteran with the required 
notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  
The veteran was provided with information regarding what the 
evidence must show with respect to his claims, and the RO 
provided adequate notice of the evidence which was not of 
record that was necessary to substantiate the claims, and 
also specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.  The veteran was also 
generally invited to send information or evidence to VA that 
may support the claims.  

Here, the Board notes that, with respect to the veteran's 
increased rating claim, in Dingess v. Nicholson, the Court 
recently held that upon receipt of an application for service 
connection, VA is required to notify a claimant of what 
information and evidence will substantiate the elements of 
the claim for service connection, including that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In Dingess, however, the Court also declared, that "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled." 
Id. at 491.  

As such, no further VCAA notice is required with respect to 
the veteran's claim for a initial higher disability rating 
for his service-connected diabetes mellitus; and under the 
circumstances, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The reasoning of this 
case applies to TDIU claims as well.  

Despite the defective notice provided to the veteran on these 
latter two elements, however, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, supra.   

In this regard, as the Board concludes hereinbelow that the 
preponderance of the evidence is against the veteran's claim, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  

In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service treatment records, private and VA examinations, 
and statements submitted by the veteran and his 
representative in support of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims.   Therefore, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran and further development and further 
expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A..  


II.  Increased rating for Diabetes Mellitus Type II.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2003).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3 (2003).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  

However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In this case, the service-connected diabetes mellitus is 
evaluated under Diagnostic Code 7913 as 10 percent disabling 
from July 9, 2001 to January 1, 2002, and 20 percent 
disabling on January 2, 2002.  

Under Diagnostic Code 7913, a 10 percent evaluation is 
warranted where the diabetes mellitus is manageable by 
restricted diet only.  A 20 percent evaluation is warranted 
where diabetes mellitus requires insulin and restricted diet, 
or oral hypoglycemic agent and restricted diet.  

A 40 percent evaluation requires insulin, a restricted diet, 
and regulation of activities.  A 60 percent under this code 
requires insulin, a restricted diet, and regulation of 
activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  

A maximum rating of 100 percent is warranted when the 
disability requires more than one daily injection of insulin, 
a restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  

A note following the rating criteria indicates that 
compensable complications from diabetes mellitus are 
evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation.  However, 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  

The medical evidence in this case consists of the veteran's 
service medical records, post-service treatment records, and 
a VA examination dated in May 2005.  

The veteran's VA treatment records from March 2001 to May 
2002 indicate that the veteran was diagnosed with diabetes 
mellitus type II.  A March 2002 assessment showed the veteran 
was being advised to control his symptoms with diet, the goal 
of gradual weight reduction and good glycemic control.  

The list of medications at the time did not indicate that the 
veteran was prescribed oral hypoglycemics.  A January 2, 2002 
report, however, indicated that the veteran was put on 
glyburide as of that date.  

In May 2005, the veteran was afforded a VA examination in 
connection with his claim.  The examiner noted that the 
veteran had had diabetes mellitus for two years.  No 
ketoacidosis or hypoglycemic reaction was noted.  

The veteran was reported to be on an 1800 calorie diabetic 
diet and to have restriction of activities, avoiding 
strenuous ones, because of poor control.  His medications 
were noted but did not include insulin.  

The veteran was noted to see a diabetic care provider every 
four months.  There was no anal pruritus or loss of strength, 
vision problems, numbness of the feet or bladder or bowel 
dysfunction.  After examination, the veteran was diagnosed 
with diabetes mellitus type II.  

In light of the foregoing, the Board concludes that an 
evaluation in excess of 10 percent from July 9, 2001 to 
January 1, 2002, or in excess of 20 percent on January 2, 
2002, is not warranted.  

The medical evidence shows that the veteran's diabetes 
mellitus required restricted diet from July 9, 2001 to 
January 1, 2002.  On January 2, 2002, the veteran was put on 
oral hypoglycemic medication.  

In addition the May 2005 VA examiner found that the veteran's 
disability was treated with medication, but not insulin, a 
restricted diet and some regulation of activities.  

There also is no evidence that the condition is productive of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  

Hence, an higher initial rating for the service-connected 
diabetes mellitus for either period is not for application in 
this case.  



ORDER

An increased, initial evaluation in excess of 10 percent from 
July 9, 2001 to January 1, 2002, and in excess of 20 percent 
beginning on January 2, 2002, for the service-connected 
diabetes mellitus type II is denied.  



REMAND

In a recent decision, the Court held that, where there is 
plausible evidence that a claimant is unable to secure and 
follow a substantially gainful occupation and where the Board 
has not relied on any affirmative evidence to the contrary, 
the Court will reverse the Board's determination, as a matter 
of law, that the veteran's case is ineligible for 
consideration under 38 C.F.R. § 4.16(b) by the Director of 
Compensation and Pension.  Bowling v. Principi, 15 Vet. 
App. 1, 10 (2001).  

Here, the veteran is service connected for PTSD, rated as 30 
percent disabling, and diabetes mellitus, rated as 20 percent 
disabling.  

During a recent VA examination in June 2005, the veteran was 
diagnosed with a depressive disorder, not otherwise 
specified, and a post-traumatic stress disorder and assigned 
a GAF score of 50 with a notation of a serious impairment of 
functioning.  The VA examiner added that the veteran 
suffering from an inability to maintain employment.  

Accordingly, absent other medical evidence, the Board finds 
that the case must be remanded in order to clarify whether 
the veteran is unable to maintain a substantially gainful 
occupation due to his service-connected disabilities.  See 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 
VAOPGCPREC 12-2001.  

In light of the foregoing, this remaining matter is REMANDED 
to the RO for the following actions:

1.  The veteran should be afforded a VA 
examination to determine whether he is 
precluded from securing and following 
substantially gainful employment due to 
his service-connected PTSD and diabetes 
mellitus.  It is imperative that the 
examiner reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in his or her report.  The 
examination report should reflect 
consideration of the veteran's 
documented, relevant medical history.  

In light of the findings of the earlier 
examination, the examiner should comment 
on whether the service-connected PTSD 
causes deficiencies in most of the 
following areas, including work.  The 
examiner should also provide a multi-
axial assessment, including assignment of 
a Global Assessment of Functioning (GAF) 
score and an explanation of what the 
score means.  

The examiner must opine, without regard 
to the veteran's age or the impact of any 
nonservice-connected disability, whether 
the service-connected disabilities, alone 
preclude the veteran from securing and 
following substantially gainful 
employment with his educational and work 
background.  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
indicate that.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.  

2.  Following completion of all 
indicated development to the extent 
possible, the RO should readjudicate 
the veteran's claim for a TDIU rating 
in light of all of the evidence of 
record.  If any determination is 
adverse to the veteran, he must be 
furnished a Supplemental Statement of 
the Case and be given an opportunity to 
submit written or other argument in 
response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


